        Case 3:20-cv-00247-BAJ-SDJ          Document 1      04/27/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

CHARLIE HOLMES                                           CIVIL ACTION NO. 3:20-cv-247

VERSUS                                                   SECTION:

JOHN DOE, TVS INC. D/B/A DEEP SOUTH                      JUDGE
FREIGHT, STARR INDEMNITY & LIABILITY
INSURANCE COMPANY AND GALLAGHER                          MAGISTRATE
BASSETT SERVICES, INC.



TO:    Honorable Michael McConnell
       Clerk of Court
       United States District Court
       Middle District of Louisiana
       777 Florida Street
       Suite 139
       Baton Rouge, Louisiana 70801

       Honorable Emile Pierre
       23rd Judicial District Court
       Parish of Ascension
       828 S. Irma Blvd.
       Gonzales, Louisiana 70737

       Connie Trieu, Esq.
       Allison J. Johnson, Esq.
       1800 Carol Sue Ave., Ste. 7
       Grenta, Louisiana 70056
       Attorneys for Plaintiff

                         DEFENDANTS' NOTICE OF REMOVAL

       Defendants, TVS, Inc., d/b/a/ Deep South Freight ("Deep South Freight") and Starr

Indemnity & Liability Company ("Starr"), through undersigned counsel, respectfully submit this


                                              1
           Case 3:20-cv-00247-BAJ-SDJ                  Document 1         04/27/20 Page 2 of 13




Notice of Removal of the above-captioned matter, and as cause show as follows:

                                             I. BACKGROUND

                                                         1.

        This action commenced on March 18, 2020, when Plaintiff, Charlie Holmes, filed a

Petition for Damages in the Twenty Third Judicial District Court for the Parish Ascension State

of Louisiana, entitled Charlie Holmes v. John Doe, TVS, Inc. d/b/a Deep South Freight, Starr

Indemnity & Liability Company, and Gallagher Bassett Services, Inc., bearing docket no.

128505, Div. "D".1

                                                         2.

        In Plaintiff's Petition for Damages, Plaintiff names John Doe, Deep South Freight, Starr,

and Gallagher Bassett Services, Inc. ("Gallagher Bassett")2, as Defendants.

                                                         3.

        As discussed more fully in Section III, infra, this Notice of Removal has been timely

filed under 28 U.S.C. § 1446(b)(1) within 30 days of Defendants’ receipt of a copy of the state

court pleading “setting forth the claim for relief upon which such action or proceeding is based.”3

                                                         4.

        Venue for this removal is proper because the United States District Court for the Middle

District of Louisiana is the district court embracing Ascension Parish, Louisiana where the state

court action is pending.

1
  See generally, copies of all Process, Pleadings, and Orders Served on Defendants, attached hereto as Exhibit A.
2
  Defendants assert that Gallagher Basset is an improperly named party, and reserve their rights to seek dismissal of
Gallagher Basset at a later date.
3
  See Section III, infra.


                                                         2
         Case 3:20-cv-00247-BAJ-SDJ            Document 1       04/27/20 Page 3 of 13




  II. GROUNDS FOR REMOVAL—DIVERSTIY OF CITIZENSHIP JURISDICTION

                                             5.
       This Court has original subject matter jurisdiction over this action under 28 U.S.C. §

1332(a) because (1) there exists complete diversity of citizenship between Plaintiff and

Defendants and (2) the amount in controversy exceeds $75,000 exclusive of interest and costs.

Therefore, this action is properly removable under 28 U.S.C. § 1441.

                             A. Complete Diversity of Citizenship

                                                 6.

       In this case, Plaintiff's Petition for Damages states that Plaintiff is a "person of full age

majority domiciled in Jefferson Parish, Louisiana." Thus, Plaintiff is a citizen of the State of

Louisiana for the purposes of diversity jurisdiction.

                                                 7.

       A corporation is deemed a citizen of every State by which it has been incorporated and of

the State where it has its principal place of business. See 28 U.S.C. 1332 (c)(1). At the time of

the filing of the Petition and at all times thereafter, Deep South Freight was incorporated in the

state of Alabama with its principal place of business in Alabama. Thus, Deep South Freight is a

citizen of the State of Alabama for the purpose of diversity jurisdiction.

                                                 8.

       According to the Petition, Starr is a "foreign insurance company authorized to do and

doing business in the State of Louisiana, who at all material times herein, insured Defendant,

TVS, Inc. d/b/a Deep South Freight." A corporation is deemed a citizen of every State by which




                                                 3
         Case 3:20-cv-00247-BAJ-SDJ            Document 1      04/27/20 Page 4 of 13




it has been incorporated and of the State where it has its principal place of business. See 28

U.S.C. 1332 (c)(1). At the time of the filing of the Petition and at all times thereafter, Starr was

incorporated in the state of Texas with its principal place of business in New York. Thus, Starr

is a citizen of the State of Texas and the State of New York for the purpose of diversity

jurisdiction.

                     B. Citizenship of a Fictitious Defendant—John Doe

                                                 9.

        For purposes of removal, the citizenship of defendants sued under fictitious names shall

be disregarded. See 28 U.S.C. 1441 (b)(1); also Doleac ex rel. Doleac v. Michalson, 264 F.3d

470 (5th Cir. 2001)(finding that 28 U.S.C. 1441 (b)(1) applies to 'John Doe' Defendants);

Vaillancourt v. PNC Bank, Nat’l Ass’n, 771 F.3d 843, 848 n. 38 (5th Cir. 2014). According to

Plaintiff's Petition, John Doe is a "person of the full age of majority and resident of Alabama,

who at all times relevant herein was acting in the course and scope of his employment with, was

performing services for the benefit of, and/or was under the supervision, control, and/or direction

of TVS Inc. d/b/a Deep South Freight." Because John Doe is a fictitious name for a sued

Defendant, the Court should disregard the citizenship of John Doe for the purposes of diversity

jurisdiction.




                                                 4
          Case 3:20-cv-00247-BAJ-SDJ                  Document 1          04/27/20 Page 5 of 13




                     C. Gallagher Basset is Improperly Joined as a Defendant

                                                        10.

        Gallagher Basset's citizenship should be disregarded because it is improperly joined as a

defendant to this action as the Plaintiff has not stated a cause of action against Gallagher Basset.4

The doctrine of improper joinder prevents defeat of federal removal jurisdiction premised on

diversity by the presence of an improperly joined, non-diverse defendant.5 According to the

Petition, Plaintiff claims that Gallagher Bassett "acted as third-party administrator to Starr" and

alleges that Gallagher Bassett is therefore liable "jointly, severally, and in solido with

Defendants, TVS, Inc. d/b/a Deep South Freight, John Doe, and Starr Indemnity & Liability

Company." Under state law, the Louisiana Direct Action Statute only provides injured persons

with a right of direct action against an insured and their insurer jointly and in solido.6 The

plaintiff's right of direct action does not encompass an insurer's third party administrator.7

Accordingly, Gallagher Basset was improperly joined as a Defendant on account of its role as

Starr's third-party administrator where there is no privity of contract between the Plaintiff and

Gallagher Bassett.

        Nevertheless, even if the Court were to find that Gallagher Bassett was a properly joined

Defendant, which is denied, Gallagher Basset's joinder to this suit does not destroy complete

4
  See Smallwood v. Illinois Cent R. Co., 385 F.3d, 568, 571 n. 1 (5th Cir. 2004)(noting that there is no substantive
difference between the term “improper joinder” and “fraudulent joinder”); also Getty Oil Corp. v. Ins. Co. of N.
Am., 841 F.2d 1254, 1261 n. 9 (5th Cir. 1988)(finding that co-defendants who are fraudulently joined or improperly
joined need not join in removal).
5
  See Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
6
  See Louisiana Revised Statutes § 1269 (B)(1).
7
   See id., also McCord v. Prudential Ins. Co., of America, 2011 WL 13214397 (U.S. E.D. Tx. Feb. 10,
2011)(holding that a third party administrator was improperly joined to the suit when there was no privity of
contract between the plaintiff and the third party administrator).


                                                         5
             Case 3:20-cv-00247-BAJ-SDJ                  Document 1           04/27/20 Page 6 of 13




diversity of citizenship among the parties. A corporation is deemed a citizen of every State by

which it has been incorporated and of the State where it has its principal place of business. See

28 U.S.C. 1332 (c)(1). At the time of the filing of the Petition and at all times thereafter,

Gallagher Bassett was incorporated in the state of Delaware with its principal place of business

in Illinois.8 Thus, Gallagher Basset is a citizen of the State of Delaware and the State of Illinois

for the purpose of diversity jurisdiction.

                                                          11.

           Based on all of the foregoing reasons, the complete diversity requirement of 28 U.S.C. §

1332(a) is satisfied in this case because Plaintiff and Defendants are citizens of different states.

                                   III.     AMOUNT IN CONTROVERSY

                                                          12.

           Pursuant to 28 U.S.C. Sec. 1466 (c)(2)(A)(ii)-B, if the State in which a removed suit does

not permit demand for a specific sum, removal is proper if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds $75,000. Article 893 of

the Louisiana Code of Civil Procedure states that “[n]o specific monetary amount of damages

shall be included in the allegations or prayer for relief of any original, amended, or incidental

demand.” Under such circumstances, there is a presumption in favor of finding that the amount

in controversy exceeds the amount necessary for federal jurisdiction.9 The removing party may

meet its burden of proof by (1) showing “it is apparent from the face of the petition that the

claims are likely to exceed $75,000” or (2) establishing “summary judgment type evidence” to
8
    See Secretary of State Public Filing, attached as Exhibit B.
9
    See Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).


                                                           6
          Case 3:20-cv-00247-BAJ-SDJ                  Document 1          04/27/20 Page 7 of 13




support a finding that the amount exceeds $75,000.10 To that end, a defendant’s notice of

removal need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold, and evidence establishing the amount is required only when the plaintiff

contests, or the court questions, the defendant’s allegation.11 However, if is facially apparent

from the petition that the amount in controversy exceeds $75,000 at the time of removal, post-

removal affidavits, stipulations, and amendments reducing the amount do not deprive the district

court of jurisdiction.12 A court’s determination of whether the amount in controversy

requirement is facially apparent from a petition should focus on the categories of alleged injuries

and damages as well as the tortious nature of the plaintiff’s claim.13

                                                        13.

        Plaintiff herein does not allege a specific monetary amount of damages in his Petition for

Damages. However, it is apparent from the face of the Plaintiff’s Petition for Damages that the

amount in controversy exceeds $75,000.                In his Complaint, the Plaintiff seeks damages for

multiple bodily injuries in addition to past and future mental anguish, past and future physical

suffering, past and future medical expenses, and loss of enjoyment of life. Plaintiff further seeks

additional damages for past and future lost earnings and for alleged impairment to his wage

earning capacity. Additionally, the Plaintiff prays for all such general and special damages as

the law may allow. Thus, it is facially apparent from the Plaintiff's Petition that he seeks the

10
   See, e.g., Manguno v. Prudential Prop. & Cas. Co., 276 F.3d 720, 723 (5th Cir. 2002).
11
   See Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81 (2014).
12
   See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292 (1938); see also De Aguilar v. Boeing Co., 47
F.3d 1404, 1411 (5th Cir. 1995) (ruling that if the defendant is successful, the plaintiff seeking remand must “show
that, as a matter of law, it is certain that he will not be able to recover more than the” statutory amount.).
13
   See generally, Luckett, 171 F.3d at 298.


                                                         7
           Case 3:20-cv-00247-BAJ-SDJ                  Document 1         04/27/20 Page 8 of 13




recovery of tortious damages in excess of $75,000.00 exclusive of costs and interest.14

Therefore, this action may be removed to this Court pursuant to 28 U.S.C. § 1441

                                                        14.

        In addition to satisfying the facially apparent test, Plaintiff’s Petition for Damages lacks

any general allegation that the monetary value of the case is less than the amount required under

28 U.S.C. § 1332(a) for federal diversity jurisdiction. According to Louisiana Code of Civil

Procedure Article 893(A)(1), such a general allegation is “required” to establish “the lack of

jurisdiction of federal courts due to insufficiency of damages.” Given the mandatory language of

that Article, a number of Fifth Circuit courts have held that a plaintiff “creates a strong

presumption in favor of [diversity] jurisdiction” by failing to generally allege that his or her

damages are insufficient for an exercise of such jurisdiction.15 Indeed, a plaintiff’s failure to

comply with the requirements of Article 893 is an important consideration in determining the

sufficiency of the amount in controversy at the time of removal.16 Thus, the Plaintiff’s failure to




14
   See, e.g., Bosky v. Kroger Texas, L.P., 288 F.3d 208, 212 n.20 (5th Cir. 2002); see also Gebbia v. Wal-Mart
Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)(affirming the district court’s denial of plaintiff’s motion to remand
because allegations of damages for physical pain and suffering, mental anguish and suffering, loss of enjoyment of
life, and loss of wages and earning capacity supported monetary basis for removal jurisdiction); see also 28 U.S.C. §
1446(c)(2).
15
   See, e.g., Bruce v. Fisher, No. 06-0840, 2006 WL 2505908, at *1 (W.D. La. July 13, 2006) (internal citations
omitted)(magistrate report and recommendation subsequently adopted in its entirety by district court as legally
sound); De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995)(explaining that when state law prohibits the
allegation of a specific amount of damages, “[l]itigants who want to prevent removal must file a binding stipulation
or affidavit with their [state court] complaints” renouncing the right to recover damages in excess of
$75,000)(quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per curiam)); see also Raborn v. Con-Way
Truckload, Inc., No. 15-2969, 2015 WL 6738599, at *3 (E.D. La. Nov. 4, 2015); Borill v. Centennial Wireless, Inc.,
872 F. Supp. 2d 522, 528 (W.D. La. 2012).
16
   See Treqknia Bannister v. ACE American Insurance Company, et al., No. 16-2830, 2016 WL 2347861, at *2 n. 1
(E.D. La. May 4, 2016) (second footnote “1”).


                                                         8
         Case 3:20-cv-00247-BAJ-SDJ            Document 1      04/27/20 Page 9 of 13




include any general allegation in his Petition for Damages regarding the monetary value of his

claims stands as further evidence that the amount in controversy exceeds $75,000.

                                                15.

       For each of the foregoing reasons, it is apparent from the face of Plaintiff’s Petition for

Damages that the amount in controversy exceeds the sum of $75,000 exclusive of costs and

interest. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

           III. TIMELINESS OF REMOVAL & FORUM-DEFENDANT RULE

                                                16.

       Defendants have demonstrated that this Court has original jurisdiction over this case

under 28 U.S.C. § 1332(a) because it is a civil action between parties of diverse citizenship

wherein the amount in controversy exceeds the sum of $75,000 exclusive of costs and interest.

Now, Defendants further show that this Removal is timely sought under 28 U.S.C. § 1446(b)(1)

and does not violate the forum-defendant rule set forth in 28 U.S.C. § 1441(b)(2).

                                                17.

       The timeliness of a notice of removal is governed by 28 U.S.C. § 1446(b). When a case is

removable based solely on the allegations set forth in the plaintiff’s initial pleading, a notice of

removal must be filed within 30 days following service on the removing defendant. 28 U.S.C.

Sec. 1446(b)(i).




                                                 9
            Case 3:20-cv-00247-BAJ-SDJ          Document 1       04/27/20 Page 10 of 13




                                                  18.

           On April 10, 2020, Plaintiff effected service of his Petition for Damages on Defendant,

Deep South Freight.17

                                                  19.

           This Notice of Removal was filed less than 30 days after Defendant, Deep South Freight,

received service of Plaintiff’s Petition for Damages. Accordingly, this Notice of Removal is

timely under 28 U.S.C. § 1446(b)(1).

        B. This Removal Does Not Violate 28 U.S.C. § 1441(b)(2)’s Forum-Defendant Rule

                                                  20.

           The forum-defendant rule is set forth in 28 U.S.C. § 1441(b)(2) and states that “[a] civil

action otherwise removable solely on the basis of the jurisdiction under section 1332(a) of this

title may not be removed if any of the parties in interest properly joined and served as defendants

is a citizen of the State in which such action is brought.”

                                                  21.

           Here, named Defendants are not Louisiana citizens and this Court should disregard the

citizenship of John Doe, a fictitious defendant. Thus, this Removal does not violate the forum-

defendant rule.




17
     See Exhibit A attached hereto.


                                                  10
         Case 3:20-cv-00247-BAJ-SDJ                  Document 1         04/27/20 Page 11 of 13




                                     IV. CONSENT TO REMOVAL

                                                       22.

        When a civil action is removed and there are multiple defendants to the state action, all

properly joined defendants must join the removal petition. 28 U.S.C. Sec. 1446. Further, a

fictitious defendant is not a real party in interest, and as such, its presence does not destroy a

diverse defendant’s right to remove a case to federal court.18

                                                       23.

        Defendant, John Doe, is a fictitious defendant who is not a real party in interest. Because

John Doe is neither a real party in interest, nor a named party, Defendants need not explain John

Doe failure to consent to this Removal. Further, as above, Gallagher Bassett is an improperly

joined Defendant to this action. Nevertheless, to the extent that the Court requires, Gallagher

Basset's consent to removal is provided through undersigned counsel in addition to Deep South

Freight and Starr's consent to removal.

                                  V. PROCEDURAL COMPLIANCE

                                                       24.

        Pursuant to 28 U.S.C. § 1446(a), copies of “all process, pleadings and orders served

upon” Defendants are attached hereto as Exhibit “A.”




18
  See Maxwell v. IASIS Glenwood Regional Medical Center, 2015 WL 2452431, *2 (W.D. La. May 21, 2015)
(citing 28 U.S.C. § 1441(a); and Mjehovich v. Southern Natural Gas Co., 1989 WL 59864 (E.D. La. 1989)); see also
28 U.S.C. § 1446(b)(2) (requiring a removing defendant only explain the failure of a named defendant to join in or
consent to removal) (emphasis added).


                                                       11
        Case 3:20-cv-00247-BAJ-SDJ            Document 1       04/27/20 Page 12 of 13




                                                25.

       Pursuant to 28 U.S.C. § 1446(d), Plaintiff is being provided with a copy of this Notice of

Removal, and a copy of this Notice of Removal is being filed with the Clerk of Court for the

Twenty-Third Judicial District Court for the Parish of Ascension State of Louisiana.

                                                26.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he has read the foregoing Notice of Removal, that to the best of his knowledge,

information, and belief, formed after reasonable inquiry, it is well-grounded in fact and is

warranted by existing law, and that it is not interposed for any improper purpose.

                                      VI. JURY DEMAND

       Defendants hereby pray for a trial by jury on all issues raised in Plaintiff's Complaint

without waiving and hereby reserving all defenses and objections to the Complaint, including,

but not limited to, lack of personal jurisdiction, improper venue, and insufficiency of process.

                                         CONCLUSION

       WHEREFORE, Defendants, TVS, Inc., d/b/a/ Deep South Freight and Starr Indemnity

& Liability Company, respectfully request that this Court assume full jurisdiction over this

matter as provided by law. This Court has jurisdiction over the dispute because all properly

joined parties are completely diverse, and the jurisdictional amount has been met.




                                                12
        Case 3:20-cv-00247-BAJ-SDJ           Document 1        04/27/20 Page 13 of 13




                                                       Respectfully submitted,

                                                       /s/ Stephen W. Gieger
                                                       ERNEST P. GIEGER, JR. (No. 6154)
                                                       Email:         egieger@glllaw.com
                                                       EMILY E. EAGAN (No. 29166)
                                                       Email:         eeagan@glllaw.com
                                                       STEPHEN W. GIEGER (Bar No.: 37133)
                                                       Email:         sgieger@glllaw.com
                                                       GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                                       701 Poydras Street, Suite 4800
                                                       New Orleans, Louisiana 70139
                                                       Telephone:    (504) 561-0400
                                                       Facsimile:    (504) 561-1011
                                                       ATTORNEYS FOR TVS INC. D/B/A
                                                        DEEP SOUTH FREIGHT, STARR
                                                        INDEMNITY & LIABILITY
                                                        INSURANCE COMPANY AND
                                                        GALLAGHER BASSETT
                                                        SERVICES, INC.


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served upon:

               Connie P. Trieu, Esq.
               Email: ct@trieulawfirm.com
               Allison J. Johnson, Esq.
               Email: aj@trieulawfirm.com
               1800 Carol Sue Avenue, Suite 7
               Gretna, Louisiana 70056
               Attorneys for CHARLIE HOLMES

via email and/or facsimile and/or by depositing same into the United States mail, postage prepaid

and properly addressed this 27th day of April, 2020.

                                                       /s/ Stephen W. Gieger




                                               13
